Per Curiam.
Defendant appeals his nonjury conviction and sentence for armed robbery.* He questions the sufficiency of his identification as the person involved and the sufficiency of the evidence to support the conviction. He also claims error because the people failed to indorse an alleged res gestae witness. The record fully supports identification of defendant as the person who committed the crime, and it contains ample evidence to support the conviction. The alleged res gestae witness became known at trial. Defendant did not move for his indorsement at trial and the failure to endorse may not be raised for the first time on appeal. People v. Rimson (1966), 3 Mich App 713.
Affirmed.
Quinn, P. J., and Fitzgerald and J. H. Gillis, JJ., concurred.

 CLS 1961, § 750.529 (Stat Ann 1968 Oum Supp § 28.797).